People v Gallo-Kappus (2018 NY Slip Op 02337)





People v Gallo-Kappus


2018 NY Slip Op 02337


Decided on April 4, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
ANGELA G. IANNACCI, JJ.


2016-09688
2016-09820

[*1]The People of the State of New York, respondent,
v Joseph P. Gallo-Kappus, appellant. (S.C.I. Nos. 13V/15, 205/14)


Bruce A. Petito, Poughkeepsie, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two amended judgments of the County Court, Dutchess County (Edward T. McLoughlin, J.), both rendered August 10, 2016, revoking sentences of probation previously imposed, upon a finding that he violated conditions thereof, upon his admissions, and imposing sentences of imprisonment upon his previous convictions of criminal possession of stolen property in the fourth degree under Putnam County Superior Court Information No. 257/14 (reclassified as Dutchess County Superior Court Information No. 13V/15) and burglary in the third degree under Dutchess County Superior Court Information No. 205/14.
ORDERED that the amended judgments are affirmed.
The sentences of imprisonment imposed upon the defendant's violations of conditions of probation were not excessive (see People v Suitte,  90 AD2d 80).
RIVERA, J.P., CHAMBERS, ROMAN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court